DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed November 26, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “aircraft galley insert or aircraft galley appliance exhaust air and air chiller exhaust air” in lines 2-3. It is unclear whether the limitation requires one of “aircraft galley insert” and “aircraft galley appliance exhaust air” in addition to “air chiller exhaust air” since the limitation can also be read as one of “aircraft galley insert” or “aircraft galley appliance exhaust air and air chiller exhaust air”. For examination, it is interpreted that one of “aircraft galley insert exhaust air” and “aircraft galley appliance exhaust air” is required in addition to “air chiller exhaust air”.
It should also be clarified in claims 1 and 2 that the term “exhaust air” refers to both the aircraft galley insert and galley appliance by reciting --aircraft galley insert exhaust air--. Similarly, it should be clarified that the term “air inlet” refers to both the aircraft galley insert and galley appliance in line 5 by reciting --aircraft galley insert exhaust air inlet--.
Claims 3-11 are rejected for the incorporation of the above due to their dependency on claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Akkala (US 6,283,067) in view of Lapwood (US 7,925,143).
In regards to claim 1, Akkala discloses
A method for pre-heating potable water in aircraft with waste heat (Fig.1, the phrase “in aircraft” is interpreted as intended use), comprising:
transferring heat from appliance exhaust air and air chiller exhaust air to an air to water heat exchanger (66), the air to water heat exchanger having a heat exchanger housing including an inlet end (entering from conduit 30) and an outlet end (outlet end from heat shedding system 62), said inlet end including an appliance exhaust air inlet (from auxiliary heater 54 including gas burner 70) and an air chiller exhaust air inlet (exhaust air from chiller 26) connected in thermal communication with said air to water heat exchanger (Fig.1), said outlet end including an exhaust air outlet (conduit leading exhaust heat from system 62) connected in thermal communication with said air to water heat exchanger, wherein cooled exhaust air is vented from said air to water heat exchanger (Fig.1);
supplying, by a potable water supply inlet (18), potable water to said air to water heat exchanger (col.2 lines 42-45), the potable water supply inlet connected in fluid communication with said air to water heat exchanger, wherein said air to water heat exchanger transfers heat from said exhaust air and said air chiller exhaust air to the potable water from said potable water supply inlet (Fig.1); and
supplying, by a potable water supply outlet (22), heated potable water from said air to water heat exchanger (Fig.1), the potable water supply outlet connected in fluid communication with said air to water heat exchanger.
Akkala does not specifically disclose the exhaust air being an aircraft galley insert or aircraft galley appliance exhaust air.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akkala's auxiliary heater to include a galley appliance such as a stove as taught by Lapwood in order to take advantage of any available waste heat depending on the application of the pre-heating apparatus such as an aircraft.
In regards to claim 2, Akkala discloses
A method for pre-heating potable water in aircraft with waste heat (Fig.1, the phrase “in aircraft” is interpreted as intended use), comprising:
transferring heat from appliance exhaust air and air chiller exhaust air to an air to water heat exchanger (66), the air to water heat exchanger having a heat exchanger housing including an inlet end (entering from conduit 30) and an outlet end (outlet end from heat shedding system 62), said inlet end including an exhaust air inlet (from auxiliary heater 54 including gas burner 70) connected in thermal communication with said air to water heat exchanger (Fig.1), said outlet end including an exhaust air outlet (conduit leading exhaust heat from system 62) connected in thermal communication with said air to water heat exchanger, wherein cooled exhaust air is vented from said air to water heat exchanger (Fig.1);
supplying, by a potable water supply inlet (18), potable water to said air to water heat exchanger (col.2 lines 42-45), the potable water supply inlet connected in fluid communication 
supplying, by a potable water supply outlet (22), heated potable water from said air to water heat exchanger (Fig.1), the potable water supply outlet connected in fluid communication with said air to water heat exchanger, said potable water supply outlet being configured to supply heated potable water from said air to water heat exchanger (Fig.1).
Akkala does not specifically disclose the exhaust air being an aircraft galley insert or aircraft galley appliance exhaust air.
Lapwood teaches a method for pre-heating potable water with waste heat (Fig.1) comprising an air to water heat exchanger (20) having a heat exchanger housing including an inlet end (Fig.3b, bottom surface) and an outlet end (Fig.3a, upper surface), a galley appliance exhaust air inlet (above stove 70 and between tubes 32 on the lower surface of heat exchanger 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Akkala's auxiliary heater to include a galley appliance such as a stove as taught by Lapwood in order to take advantage of any available waste heat depending on the application of the pre-heating apparatus such as an aircraft.
In addition, Akkala does not specifically disclose that the potable water supply outlet connected is in fluid communication with an aircraft galley insert or an aircraft galley appliance. However, Akkala discloses that the outlet (22) is for providing hot potable water from tank (14) on demand (col.2 lines 46-47); thus, it would have been obvious to one of ordinary skill in the 
In regards to claim 3, Akkala in view of Lapwood discloses that said exhaust air inlet comprises an aircraft galley insert exhaust air inlet (Lapwood, Fig.1, exhaust air is taken from a galley stove exhaust, the stove being an insert; in addition, the term aircraft is intended use; as established above, the insert may be applied in an aircraft galley).
In regards to claim 4, Akkala in view of Lapwood discloses that said aircraft galley insert exhaust air inlet is configured to receive heated galley exhaust air from an aircraft galley insert (Lapwood, Fig.1, heated air from a stove 70 is received by the inlet).
In regards to claim 5, Akkala in view of Lapwood discloses that said air to water heat exchanger is configured to transfer heat from said galley insert exhaust air to the aircraft potable water from said potable water supply inlet (Fig.1).
In regards to claim 6, Akkala in view of Lapwood discloses that said exhaust air inlet comprises an aircraft galley appliance exhaust air inlet (Lapwood, Fig.1, exhaust air is taken from a galley stove exhaust; in addition, the term aircraft is intended use; as established above, the appliance may be placed in an aircraft galley).
In regards to claim 7, Akkala in view of Lapwood discloses that said aircraft galley appliance exhaust air inlet is configured to receive heated galley exhaust air from an aircraft galley appliance (Lapwood, Fig.1, heated air from a stove 70 is received by the inlet).
In regards to claim 8, Akkala in view of Lapwood discloses that said air to water heat exchanger is configured to transfer heat from said aircraft galley appliance exhaust air to the aircraft potable water from said potable water supply inlet (Fig.1).
In regards to claim 9, Akkala discloses that said exhaust air inlet comprises an air chiller exhaust air inlet (col.2 lines 57-60, device 26 is a heat pump for cooling a space).
In regards to claim 10, Akkala discloses that said air chiller exhaust air inlet is configured to receive heated chiller exhaust air from an air chiller (Fig.1, waste heat from a heat pump 26).
In regards to claim 11, Akkala discloses that said air to water heat exchanger is configured to transfer heat from said air chiller exhaust air to the aircraft potable water from said potable water supply inlet (Fig.1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Raheena R Malik/Examiner, Art Unit 3763